UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7541



MARION BEASLEY, JR.,

                Plaintiff - Appellant,

          v.


D.G. WOOD,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cv-00850-NCT)


Submitted:   April 3, 2008                 Decided:   April 24, 2008


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Beasley, Jr., Appellant Pro Se. Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marion Beasley, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.            We have reviewed

the record and find no reversible error.             Accordingly, we affirm

substantially   for   the   reasons   stated    by    the   district   court.

Beasley v. Wood, No. 1:05-cv-00850-NCT (M.D.N.C. Sept. 21, 2007).

Moreover, although not specifically addressed by the district

court,   Beasley’s    claim   under   the      Religious     Land   Use   and

Institutionalized Persons Act, Pub. L. No. 106-274, 114 Stat. 804,

42 U.S.C. § 2000cc-1(a) (2000) (“RLUIPA”), may be dismissed for the

same reasons as his § 1983 claim.        See Lovelace v. Lee, 472 F.3d

174, 185-86 (4th Cir. 2006).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                 - 2 -